Citation Nr: 0335269	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-20 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for asbestosis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to April 
1972.  He also had four years, nine months, and 11 days of 
active service prior to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 decision by the RO.


REMAND

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  As part of that notice, VA is required to 
indicate which information and evidence, if any, the claimant 
is required to provide to VA and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§ 5103(a) (West 2002)); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has made 
these notice requirements retroactively applicable to pending 
claims.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); Duty to 
Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (Applicability 
Dates).  Accordingly, because the veteran has not been 
furnished a VCAA notice letter in connection with the claim 
here on appeal, and because the Board's regulatory authority 
to issue such letters has been invalidated, see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003), remand is necessary for corrective action.

A remand is also required so that efforts can be undertaken 
to assist the veteran in obtaining additional evidence 
pertinent to his appeal.  In March 2002, the RO sent a letter 
to a Dr. Leo Castiglioni in an effort to obtain treatment 
records from that physician.  The records were never 
received, however, and the RO made no follow-up attempts to 
obtain them.  See 38 C.F.R. § 3.159(c)(1) (2003) (indicating 
that VA is generally required to make an initial request for 
records of private medical care and, if the records are not 
received, at least one follow-up request).  In addition, the 
veteran in January 2003 submitted an August 1996 letter from 
an attorney's office stating that a physician had found the 
veteran to have an asbestos-related lung disorder.  It is not 
entirely clear whether this is a reference to the undated 
doctor's statement from the Jasper Family Clinic, already of 
record-indicating that a chest X-ray in 1996 was consistent 
with asbestosis-or to the findings of some other physician.  
Notably, however, the letter specifically refers to a report 
from a Dr. Ray A. Harron.  Currently, the claims file 
contains no reports from that physician.  On remand, the RO 
should make another attempt to obtain the records from Dr. 
Castiglioni and should also assist the veteran in obtaining 
any relevant reports from Dr. Harron.

The Board also finds that it would be helpful to have the 
veteran re-examined.  When he was previously examined by VA 
in March 2002, it was noted in an X-ray report that there was 
a small opacity by the right heart border on the PA view and 
that, if indicated, a short-term follow-up of the chest might 
be obtained to show stability.  Pulmonary function testing 
(PFT) also revealed a mild diffusion impairment.  
Accordingly, because the radiographic and PFT reports suggest 
that irregularities may exist, and because it is not entirely 
clear from the report of the March 2002 examination whether 
the veteran currently has asbestosis, or residuals thereof, a 
new examination would be helpful.  38 C.F.R. § 3.159, 3.327 
(2003).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should issue the veteran and 
his representative a VCAA notice letter in 
connection with the claim on appeal.  They 
should be notified of any information and 
medical or lay evidence that is necessary 
to substantiate the claim, which 
information and evidence, if any, the 
claimant is required to provide to VA, and 
which information and evidence, if any, VA 
will attempt to obtain on his behalf.  As 
suggested by the representative in his 
April 2003 written brief presentation (p. 
2), the letter should include language 
informing the veteran that evidence 
tending to show that he was exposed to 
asbestos in service is necessary to 
substantiate his claim, and that such 
evidence may include "a lay statement 
indicating that the veteran, during 
service, told a family member or friend of 
an in-service exposure to asbestos".  The 
veteran should also be informed that the 
medical evidence currently of record does 
not show that he presently has asbestosis, 
or residuals thereof, and that competent 
medical evidence of a current diagnosis of 
the condition, and of a link between the 
condition and in-service exposure to 
asbestos, is also necessary to 
substantiate his claim.

2.  As part of the development required by 
the VCAA, the RO should make another 
attempt to obtain records from Dr. 
Castiglioni.  The RO should also undertake 
efforts to obtain any relevant reports 
from Dr. Harron.  Any evidence obtained 
should be associated with the claims file.  
If the RO is unable to obtain any relevant 
records, the RO should send a notice to 
the veteran identifying the records VA is 
unable to obtain; explaining the efforts 
that VA has made to obtain them; 
describing any further action VA will take 
regarding the claim, including notice that 
VA will decide the claim based on the 
evidence of record unless the claimant 
submits the records VA was unable to 
obtain; and notifying the claimant that he 
is ultimately responsible for providing 
the evidence.

3.  After the above development has been 
completed, the RO should arrange to have 
the veteran scheduled for an examination 
of his lungs.  The examiner should review 
the claims file, examine the veteran, and 
offer an opinion as to whether it is at 
least as likely as not (i.e., whether it 
is 50 percent or more probable) that the 
veteran currently suffers from asbestosis, 
or residuals thereof.  In doing so, the 
examiner should specifically comment on 
the significance, if any, of the March 
2002 X-ray report showing a small opacity 
by the right heart border on the PA view.  
The examiner should also comment on the 
significance of the mild diffusion 
impairment identified on PFT testing in 
March 2002.  If any further X-rays or 
testing are indicated, they should be 
performed.  A complete rationale for all 
opinions should be provided.

4.  If, and only if, the expanded record 
indicates that the veteran has asbestosis, 
or residuals thereof, the RO should 
contact the service department to obtain 
copies of the veteran's complete service 
personnel records file and any other 
military records that might show that he 
was exposed to asbestos in service.  If 
the service department does not have any 
evidence showing that the veteran was 
exposed to asbestos during service, the 
service department should be asked to so 
indicate in writing.

5.  The RO should then take adjudicatory 
action on the claim here at issue.  If the 
benefit sought remains denied, the RO 
should furnish a SSOC to the veteran and 
his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2003).


